UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6239



STEPHEN D. PAYNE, a/k/a John Adams,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, Department of Cor-
rections; K. V. MCWATERS, Head Nurse, Indian
Creek Correctional Center; J. GARMAN, Assis-
tant Warden, Indian Creek Correctional Center;
DOCTOR IBBARA, Head Doctor, Indian Creek Cor-
rectional Center; J. GLOWACKI, L.P.N., Indian
Creek Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-862-2)


Submitted:   June 12, 1997                 Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen D. Payne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Payne appeals from a district court order dismissing

his 42 U.S.C. § 1983 (1994) complaint based on Payne's failure to

comply with a prior order of the court directing him to submit

copies of his complaint and proof that he had exhausted adminis-

trative remedies.   Because Payne may proceed with this action by
amending his complaint to provide this information, his appeal is

interlocutory and not subject to appellate review under Domino
Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993). Accordingly, we dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2